Benton, J.,
dissenting.
The Commonwealth established sufficient facts and circumstances which, if believed by the jury, could have supported the burglary and larceny convictions. However, for no legitimate reason apparent on this record, the Commonwealth offered and was allowed to place before the jury a gun that had no proven relationship to those offenses. The gun was found in a field near the place where the defendant fell as he fled when an undercover policeman attempted to purchase the stolen goods almost twenty-four hours following the burglary. No evidence connects the gun to the defendant or to the commission of the burglary and larceny offenses. I believe that it was prejudicial error to admit the gun as evidence, and that this error is grounds for reversing the conviction.
Inexplicably, the majority sua sponte invokes Rule 5A:18. The Commonwealth has neither alleged nor argued that this issue is barred by Rule 5A:18. The Commonwealth obviously has not *499sought to bar the issue precisely because defense counsel properly preserved the issue before us. The objection was sufficient to alert the trial judge to the questions of possession, relevance, and prejudice:
[Defense Counsel] Judge, I think there is nothing to connect this man with the pistol there. We are not dealing with any armed robbery, and they are not going to be able to tie this gun, the gun, to this man, other than that. I think it is highly prejudicial to introduce it. It goes back, it makes him look like a criminal, when we are not dealing with armed robbery or anything of that nature. I don’t think we tied it to him.
THE COURT: I am going to let it go to the jury, Mr. Maddox, for whatever they want to determine, and your objection is noted.
I can perceive no valid basis for raising the spectre of Rule 5A;18.
The Commonwealth made no showing of the relevance of the gun to proof of the larceny or burglary. In admitting the evidence “for whatever [the jurors] want to determine,” the trial judge made no determination that the gun was relevant to the charges. It is established in our jurisprudence that there are evidentiary limits beyond which the Commonwealth may not proceed in attempting to obtain a conviction.
Evidence which has no tendency to prove guilt, but only serves to prejudice an accused, should be excluded on the ground of lack of relevancy. For evidence to be admissible it must relate and be confined to the matters in issue and tend to prove an offense or be pertinent thereto. Evidence of collateral facts or those incapable of affording any reasonable presumption or inference on matters in issue, because too remote or irrelevant, cannot be accepted in evidence.
Bunting v. Commonwealth, 208 Va. 309, 314, 157 S.E.2d 204, 208 (1967).
The Commonwealth’s theory of prosecution was based upon a presumption of theft arising from the defendant’s unexplained possession of recently stolen property. Not only did the Common*500wealth fail to establish that the defendant possessed the gun, but the Commonwealth’s own evidence establishes that the gun had “no causal relation or logical and natural connection with the guilt of the defendant and [was] irrelevant and immaterial to the charges against him.” Id. Once the gun was admitted in evidence, the Commonwealth then proved that the gun was “a six shot [and] was loaded.” The only probative value of evidence that a loaded gun was found at a place in the field where the defendant fell was to create an inference in the minds of the jurors that the defendant possessed the gun and was therefore a dangerous criminal.
The evidence thus served the dual purpose of allowing the Commonwealth to prove at once criminal propensity and bad character. It has long been established that “evidence that the defendant has committed an unrelated crime is inadmissible against him.” King v. Commonwealth, 217 Va. 912, 914, 234 S.E.2d 67, 69 (1977) (In a prosecution for attempted rape, evidence that the defendant was planning to use cocaine was inadmissible). Moreover, just as “[a] defendant introducing mitigating evidence at the guilt phase of a trial may be found to have put his character in issue,” Duncan v. Commonwealth, 2 Va. App. 342, 346, 343 S.E.2d 392, 394 (1986), the Commonwealth’s introduction of aggravating evidence has likewise put the defendant’s character in issue. However, the Commonwealth may not put in issue the character of a defendant unless that defendant first makes his character an issue on his behalf. Fields v. Commonwealth, 2 Va. App. 300, 305-06, 343 S.E.2d 379, 382 (1986); Weimer v. Commonwealth, 5 Va. App. 47, 52, 360 S.E.2d 381, 383 (1987).
It is also abundantly clear from the record that the Commonwealth used the loaded gun to urge the jury to levy a stiff sentence on the defendant. The Commonwealth’s attorney argued to the jury in closing argument that this was not a “minor” case but rather was “a different kind of case” because the defendant possessed a loaded firearm. Evidence in aggravation of punishment is not admissible prior to a determination of guilt. See McClain v. Commonwealth, 189 Va. 847, 861, 55 S.E.2d 49, 56 (1949); see also Peterson v. Commonwealth, 225 Va. 289, 298, 302 S.E.2d 520, 526 (1983) (by statute evidence in aggravation is admissible in capital murder cases but only in the penalty stage). The defendant “shall be adjudged guilty only on evidence admissible on *501that issue.” McClain, 189 Va. at 861, 55 S.E.2d at 56. The sole purpose of seeking admission of the gun into evidence was to prove an aggravating factor unrelated to proof of the charged offense. It was inadmissible before the jury for that purpose. Cf. Duncan, 2 Va. App. at 346-47, 343 S.E.2d at 395 (evidence of mitigating factors “was relevant only to the issue of punishment” and was not appropriate “evidence before the jury in mitigation of punishment”).
The gun was collateral to the issue of guilt and was not probative of any offense for which the defendant was being tried. “[T]he evidence elicited by the Commonwealth was prejudicial in that the implications it raised tended to divert the minds of the jurors from the issues before them.” Lewis v. Commonwealth, 225 Va. 497, 501, 303 S.E.2d 890, 892 (1983). “[T]he error in admitting the evidence could have affected the [guilt] verdict [as well as the sentence], thereby denying [the defendant] the fair and impartial trial to which he was entitled.” King, 217 Va. at 915, 234 S.E.2d at 69. Accordingly, I would reverse and remand for a new trial.